Citation Nr: 0603018	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  94-49 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaption grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This appeal arose before the Board of Veterans' Appeals 
(Board) from February and August 2000 rating decisions by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The February 2000 rating action had denied 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaption grant, and the August 2000 rating action had denied 
entitlement to service connection for right knee and right 
leg disorders.

In December 2002, the Board issued a development memorandum, 
consistent with the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002).  However, the development regulation was later 
invalidated, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That court 
decision held that 38 C.F.R. § 19.9(a)(2), in conjunction 
with 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C.A. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2) denied the 
appellant "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration, and without 
having to obtain the veteran's waiver.  As a consequence, the 
Board remanded this case in October 2003 for additional 
development by the RO.  The case is once again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  A chronic right knee disorder was not present in service, 
and the veteran's currently claimed right knee disorder and 
is not etiologically related to service or to any service-
connected disability, nor was arthritis present to a 
compensable degree within one year after his separation.




2.  A chronic right leg disorder was not present in service, 
and the veteran's currently claimed right leg disorder is not 
etiologically related to service or to any service-connected 
disability.

3.  The veteran is service connected for the following 
conditions:  spondylosis, arthritis, and degenerative disc 
disease of the lumbar spine due to trauma, evaluated as 60 
percent disabling; bilateral otitis externa, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 0 percent 
disabling.

4.  The veteran's service-connected disabilities do not 
result in the loss or loss of use of both lower extremities; 
blindness in both eyes plus the loss or loss of use of one 
lower extremity; the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect balance or propulsion as to preclude 
locomotion without the aid of crutches, braces, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
with the loss or loss of use of one upper extremity which so 
affect balance or propulsion as to preclude locomotion 
without the aid of crutches, braces, canes, or a wheelchair.

5.  The veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both eyes 
with 5/200 visual acuity or less or which includes loss or 
loss of use of both hands.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability, nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.307, 3.309, 3.310(a) (2005). 




2.  A right leg disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) 
(2005). 

3.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaption grant have not been met.  
38 U.S.C.A. §§ 2101(a) & (b), 2102, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.809, 3.809a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaption grant in January 2000 and for service 
connection for right knee and right leg disabilities in April 
2000.  A February 2000 rating action denied entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaption grant, 
and an August 2000 rating action denied entitlement to 
service connection for right knee and leg disorders.  A 
rating action then denied service connection in February 
2001.  In April 2002, the RO sent the veteran a Statement of 
the case (SOC) concerning the issues of service connection, 
which included the provisions of 38 C.F.R. § 3.159, thus 
providing notice to the claimant of what information and 
evidence must be submitted to substantiate the claims, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  This also informed him of the "fourth element" of 
the VCAA notice; that is, that part of the notice which 
informs a claimant that they may submit any evidence relevant 
to his claims.  In October 2003, this case was remanded by 
the Board so that the RO could provide the veteran with a 
VCAA notification letter; this letter was provided in April 
2004.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  He was 
asked in November 2004 to provide information about his 
claims.  He indicated that there were additional VA records 
available, which the RO obtained and associated with the 
claim folder.  The veteran has also been provided with a VA 
examination.  Therefore, the veteran was aware of the 
evidence and information that was needed to substantiate his 
claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  
Applicable laws and regulations

Service connection

Under applicable law, service connection may be granted for a 
disability which is the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005) .

Judicial precedent has further established that, to establish 
direct service connection, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime after January 1, 1947, and 
arthritis become manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Eligibility for assistance in acquiring specially adapted 
housing
or a special home adaption grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met:  

(a)  Service.  Active military, naval, or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service.  

(b)  Disability.  The disability must have been 
incurred or aggravated as the result of service as 
indicated in paragraph (a) of this section, and the 
veteran must be entitled to compensation for permanent 
and total disability due to:  

(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or  

(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use 
of one lower extremity, or  

(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

(4) The loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

(c)  Duplication of benefits.  The assistance referred 
to in this section will not be available to any 
veteran more than once.  

(d)  "Preclude locomotion."  This term means the 
necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other 
methods may be possible. (Authority: 38 U.S.C. 2101, 
2104)  

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met:  (Authority: 38 
U.S.C. 2101(b))  
(a)  The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under §3.809, nor had the veteran 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C. 2101(a).  A veteran 
who first establishes entitlement under this section 
and who later becomes eligible for a certificate of 
eligibility under §3.809 may be issued a certificate 
of eligibility under §3.809.  However, no particular 
type of adaptation, improvement, or structural 
alteration may be provided to a veteran more than 
once.  
(b)  The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of 
use of both hands.  (Authority: 38 U.S.C. 2101(b))   

(c)  The assistance referred to in this section will 
not be available to any veteran more than once.  
(Authority: 38 U.S.C. 2102)  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background and analysis

Service connection

The relevant evidence of record included the veteran's 
service medical records.  These records are completely silent 
as to any complaints of or treatment for right knee or right 
leg disorders.  The April 1951 and October 1952 pre-induction 
examinations and the October 1954 separation examination 
found that his musculoskeletal system was within normal 
limits, and he made no mention of any difficulties with 
either the right knee or the right leg.

A VA examination conducted in January 1955 contained no 
abnormal orthopedic findings.  A November 1988 VA examination 
also made no mention of any right leg or right knee 
disorders.  

A September 1999 X-ray of the veteran's right knee showed 
moderate degenerative changes in the right knee.  In November 
and December 1999, he complained about his right knee, 
stating that he would stabilize it with a brace.  A January 
2000 note suggested that his right leg was shorter than the 
left leg.

The veteran was examined by VA in September 2001.  He 
expressed his belief that he might have injured his right leg 
in 1953 when he jumped from a truck in service. He stated 
that he had low back pain that would shoot into the right 
leg.  He stated that he walked "crooked" if he did not wear 
the leg lift in his right shoe.  He also noted that he had 
pain in the right knee if he failed to wear his hinged knee 
brace.  He said that his leg was weak and would give way, and 
that the knee would swell and would feel warm.  The objective 
examination found that his pelvis appeared level when he 
stood barefoot, and that no leg length discrepancy was found 
on tape measurement.  He could flex the knee to 80 degrees, 
although he complained of pain.  There was slight crepitance, 
but there was no effusion, discoloration, or erythema.  An X-
ray revealed mild degenerative changes.  The diagnosis was 
degenerative changes of the right knee that appeared to be 
age-related.  There was no discernable leg length 
discrepancy.  

VA re-examined the veteran in May 2004.  The examiner noted 
that the veteran had scoliosis, not a leg length discrepancy.  
His legs were equal on examination.  He complained of a 
constant low backache, as well as weakness in both legs that 
was greater on the right.  He stated that his leg weakness 
had caused him to fall on occasion.  On lying on the 
examination table, he was noted to have right lower extremity 
weakness.  Muscle mass was equal bilaterally.  Sensation was 
questionably abnormal over the posterolateral aspect of the 
thigh.  X-rays of both knees showed degenerative joint 
disease of all three compartments of both knees.  He also had 
peripheral neuropathy in the legs (the record shows that he 
has been diagnosed with diabetes mellitus).  There was no 
evidence of radiculopathy.  The examiner opined that the 
veteran's bilateral lower extremity conditions are not 
related to his service-connected spine disorder.  

VA outpatient treatment records from February to May 2004 
show that in February 2004 he had diabetes mellitus, with 
decreased sensation to light touch and vibration.  In May 
2004, he was noted to have diabetes and neuropathy.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for either a 
right knee disorder or a right leg disorder has not been 
established.  While the veteran has been diagnosed with mild 
degenerative changes in the right knee, there is no 
indication that these changes are related to any injury or 
disease incurred during service, more than 50 years ago.  In 
fact, there is no suggestion in the service medical records 
that the veteran ever complained of, or was treated for any 
right knee or right leg disorder(s) during his period of 
service.

In addition, there is no evidence that any arthritis was 
present to a compensable degree within one year of his 
separation from service; rather, the record indicates that 
these changes were not noted until 1999, over 40 years after 
his discharge.  Further, the VA examination in September 2001 
suggests that these degenerative changes are age-related, and 
no medical opinion to the contrary has been presented or 
identified.  Finally, the professional who conducted the May 
2004 VA examination opined that the veteran's bilateral lower 
extremity complaints were not related to his service-
connected spine disability.  Therefore, there is no direct, 
presumptive, or secondary basis upon which to grant service 
connection.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for service 
connection for right knee and/or right leg disorders.

Eligibility for assistance in acquiring specially adapted 
housing
or a special home adaption grant

As noted above, a certificate for eligibility for assistance 
in acquiring special adapted housing may be granted when a 
veteran is permanently disabled from one of the following, 
which is due to an injury or disease incurred in or 
aggravated by service:  the loss, or the loss of use, of both 
lower extremities, which precludes locomotion without the use 
of assistive devices; blindness in both eyes, with loss or 
loss of use of one lower extremity; the loss or loss of use 
of one lower extremity, with residuals of an organic disease 
or injury which precludes locomotion without the use of 
assistive devices; or the loss or loss of use of one lower 
extremity with loss or loss of use of one upper extremity, 
which precludes locomotion without the use of assistive 
devices.  

In this case, there is no qualifying disability which would 
warrant the award of a certificate for eligibility in 
acquiring specially adapted housing.  Service connection has 
not been established for loss or loss of use of any extremity 
or for blindness.  While the veteran does have weakness of 
the right lower extremity, the VA examiner had found in May 
2004 that this was not related to his service-connected low 
back disability.  

A certificate of eligibility for assistance in acquiring 
necessary adaptations to a home may be granted when a veteran 
has a service-connected condition which is either due to 
blindness in both eyes with 5/200 visual acuity or less, or 
the loss or loss of use of both hands.

Clearly, it has not been shown that the veteran has service-
connected blindness in both eyes with 5/200 visual acuity or 
less, or the loss or loss of use of both hands.  Therefore, 
the evidence does not show entitlement to a certificate for 
assistance in acquiring adaptations to his home.

In conclusion, and with all due respect for the sincerity of 
the veteran's contentions, it is found that the preponderance 
of the evidence is against his claims for a certificate for 
eligibility for assistance in acquiring specially adapted 
housing and/or a special home adaption grant.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a right leg disorder is 
denied.

Eligibility for assistance in acquiring specially adapted 
housing or a special home adaption grant is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


